Citation Nr: 1548512	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-34 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim was subsequently transferred to the RO in Nashville, Tennessee.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript (Tr.) of the proceeding has been associated with the Veteran's claims file. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disorder, to include whether he filed a timely substantive appeal to the November 2004 rating decision has been raised by the record in the July 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran served from December 27, 1976 to February 24, 1977.  





CONCLUSION OF LAW

Basic eligibility for entitlement to nonservice-connected disability pension benefits, is precluded by law.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, the notice and assistance provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2014) need not be addressed.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

In this case, the Veteran contends that he had active service during the Vietnam era, thereby establishing basic eligibility for pension benefits.  

Under the law, pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  VA's laws and regulations recognize August 5, 1964 through May 7, 1975 (the Vietnam era) as a period of war.  38 U.S.C.A. § 1110.  The next period of war began August 2, 1990 (the Persian Gulf War).  

The Veteran's DD Form 214 reflects active duty service from December 1976 to February 1977.  He began his active duty period of service after the Vietnam Era had ended and he was discharged from active duty service prior to the beginning of the Persian Gulf War.  In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because he does not have qualifying service during a period of war, he does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.  In the absence of basic eligibility requirements, entitlement to nonservice-connected pension is denied.  




ORDER

Basic eligibility for nonservice-connected pension benefits is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


